Citation Nr: 0807134	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-21 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a gall bladder 
disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an increased rating for post operative 
residuals, left meniscectomy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to August 1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran requested a hearing before the 
Board.  He was notified of the date and time of his hearing.  
In December 2007, he failed to appear at a Travel Board 
hearing at the RO, and he has not requested that the hearing 
be rescheduled.  The hearing request is considered withdrawn.

The issue of entitlement to an increased rating for post 
operative residuals, left meniscectomy, currently rated as 30 
percent disabling is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates a gall bladder 
disorder was not a result of any established event, injury, 
or disease during active service.

3.  The evidence of record demonstrates hepatitis C was not a 
result of any established event, injury, or disease during 
active service.

4.  The evidence of record demonstrates diabetes mellitus was 
not a result of any established event, injury, or disease 
during active service.

5.  There is no competent medical evidence that the veteran 
has a diagnosis of PTSD.

CONCLUSIONS OF LAW

1.  A gall bladder disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

4.  The veteran does not have PTSD as a result of active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence to 
the veteran dated in January 2004 and September 2006.  The 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  In April 2006, the 
veteran informed VA that he had additional information or 
evidence to submit at his Travel Board hearing, but he failed 
to report for the hearing.  The Board finds that adequate 
opportunities to submit evidence and argument have been 
provided.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  The September 2006 letter specifically referenced 
these requirements.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  The Board finds that further 
attempts to obtain additional evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination.  All identified medical records have been 
obtained.  There has been no prejudicial error in the duty to 
inform the veteran.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007)).  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.  

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For the showing of chronic disease in service, 
there are required a combination of manifestations sufficient 
to identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In addition, service connection for 
certain chronic diseases such as diabetes mellitus may be 
established based upon a legal "presumption" by showing that 
the disease manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.



Factual Background

The veteran's DD Form 214 reflects that he was 20 years old 
when he entered military service.

Service treatment records reveal that the veteran injured his 
left knee in basic training at Fort Dix and underwent 
meniscus repair during service.  He was discharged from 
service due to the left knee injury.  The veteran contends 
that this injury is the basis of his PTSD.  He urges that he 
has self-medicated with alcohol over the years due to the 
pain of the left knee injury.  He avers it has been traumatic 
because it has prevented him from getting jobs.  There is no 
evidence of gallbladder disorder, PTSD, hepatitis C or 
diabetes mellitus in the service treatment records.  

VA treatment records reflect that the veteran was an 
inpatient in the Andrew Johnson Detoxification Unit with a 
diagnosis of alcohol dependence for a month in April and May 
1981.  He was unemployed at the time.  He related that he 
began using alcohol at age 16 resulting in legal conflicts 
requiring protective custody at that time.  

More recent VA treatment records dated from 2001 through the 
present reflect findings of anxiety but no diagnosis or 
finding of PTSD.  He has had a positive test for hepatitis C 
reportedly dating from November 2001, but has been 
asymptomatic.  Diabetes mellitus was reportedly also 
diagnosed at that time.  Also noted most significantly is 
treatment for necrotizing pancreatitis.  The veteran 
reportedly had pancreatitis surgery in November 2001.  In 
March 2002, he was noted to have had an onset of necrotizing 
pancreatitis and gangrenous cholecystitis in November 2001.  
He underwent cholecystectomy, pancreatic debridement and 
drainage, and J-tube.  He was discharged home but readmitted 
for retroperit abscess.  He improved on antibiotics and was 
discharged after three months of hospitalization.  Diabetes 
mellitus was treated during the hospitalization.  Treatment 
notes in March 2002 reflect that he was receiving insulin 
twice a day.  In October 2003, the veteran related that he 
began drinking at age 16, with periods of heavy drinking.  He 
also indicated that he had no tattoos, but had had less than 
10 hetero sexual partners in his lifetime.

In February 2004 and January 2005, one of the veteran's 
doctors submitted statements which are virtually identical.  
The statements both indicate that the veteran was being 
treated for chronic abdominal pain secondary to necrotizing 
pancreatitis, osteoarthritis, hepatitis and diabetes.  

In a March 2006 statement in support of this claim, one of 
the veteran's VA doctors reported that the veteran "claims" 
the left knee injury impacted his psychological functioning 
due to the realization of limitations on his physical 
functioning and also due to the anxiety it produced.  It was 
noted that the veteran first came to the VA walk in mental 
health clinic in July 2000, complaining of anxiety and 
insomnia.  The physician also noted the veteran's belief that 
the self-medication of the symptoms with alcohol caused the 
necrotizing pancreatitis.  This doctor reported that the 
veteran dreaded medical work-ups for his disabilities.  
However, the doctor does not make a finding even suggesting 
the veteran had PTSD.  

Analysis
PTSD

Although the record does contain recent evidence of other 
psychiatric diagnosis, the critical factor is that there is 
no diagnosis or mental health finding of PTSD in this case.  
Service treatment records show no PTSD or mental health 
treatment.  His April 1976 physical evaluation board (PEB) 
physical examination report shows a normal psychiatric 
system.  

As to the initial significant issue in this claim, whether 
the veteran has a diagnosis of PTSD, the Board finds that 
there is no such diagnosis.

It is uncontroverted that the available treatment records 
fail to show a diagnosis of PTSD.  The Board finds it 
significant that the veteran's treating doctors who wrote 
letters on his behalf did not make any mention of PTSD.  The 
veteran has offered no competent medical evidence to 
establish a diagnosis of PTSD.  Thus, the Board finds that 
the preponderance of the evidence is against a finding of 
PTSD.  

Since the veteran does not have a diagnosis of PTSD, the 
Board need not address the claim further, since a veteran 
seeking disability benefits must establish the existence of a 
disability.  See Boyer v. West, 210 F.3d at 1353.  There must 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a).  In the absence of such evidence, 
the veteran fails to satisfy a critical element of a claim 
for PTSD and his claim for service connection fails.  See 38 
C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 137.

While the veteran believes that he suffers from PTSD related 
to his left knee injury in service, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Gall bladder disorder

Although the veterans claimed a gall bladder disorder is 
present that is related to service, there is no chronic 
condition of that nature currently present.  He certainly did 
receive significant treatment for necrotizing pancreatitis 
since 2001, but there is no current disorder of the gall 
bladder noted, nor is there any indication of gall bladder 
problems in service.  There is no competent evidence to 
suggest that the necrotizing pancreatitis is the equivalent 
of a gall bladder disorder.  Even the physicians who have 
written in support of the veteran's complaints do not mention 
the gall bladder.  

Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for gall 
bladder disorder must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

Again, while the veteran believes he has a gall bladder 
disorder that is due to service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The Board has 
carefully reviewed the record and finds there is no 
diagnosis, finding or other competent evidence of a gall 
bladder disorder related to service.  No health care provider 
has indicated that there is such a disorder at present time 
which is related to service.  Therefore, the Board finds 
entitlement to service connection for a gall bladder disorder 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Hepatitis C 

As to hepatitis C, the veteran reported no drug use, tattoo 
or blood transfusion in service.  Service treatment records 
do not reflect any hepatitis C or any drug use, tattoo or 
blood transfusion.  The veteran has stated that during his 
lifetime, he had less than 10 heterosexual partners.  He did 
not indicate that any of the sexual encounters occurred in 
service.  

The veteran has a diagnosis of hepatitis C; however, there is 
no competent evidence indicating that this disorder is 
associated with any established event, injury, or disease 
during active service.  Hepatitis C was first diagnosed many 
years after service.  While the veteran believes his 
hepatitis C was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  There 
simply is no probative, competent medical evidence in support 
of this claim.  None of the veteran's treating doctors has 
suggested that his hepatitis C, first diagnosed in 2001, 25 
years after his service, is related to service.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
There is no such evidence.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Diabetes mellitus

The veteran's diabetes mellitus was also first diagnosed in 
2001, over 25 years after service separation and well beyond 
the presumptive period.  None of his health care providers 
has suggested this condition is in any way related to 
service.  His April 1976 PEB physical examination report 
reflects a negative urinalysis.  

Based upon the evidence of record, the Board finds present 
diabetes mellitus was not present during active service nor 
is the current disorder shown to have been incurred as a 
result of service.  There is no competent evidence that the 
current disorder is related to service.  

While the veteran may sincerely believe he has diabetes that 
was incurred as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 492.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
There is no such evidence.  Therefore, the Board finds 
entitlement to service connection for diabetes mellitus is 
not warranted.


ORDER

Entitlement to service connection for gall bladder is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for diabetes mellitus 
denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Considering the recent statements from the veteran's treating 
VA doctors that he is experiencing increased chronic pain and 
manifestations of disability in the left knee, as well as the 
veteran's contentions, the Board finds that remand for 
examination is warranted.  The Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As such, the Board finds that an additional VA 
examination with an opinion is necessary prior to Board 
review.  However, the Board also cautions that the most 
recent examination, dated in June 2004, reflects that the 
veteran could not accomplish certain knee bending motions 
requested by the examiner, although he appeared comfortable 
with his left knee flexed at 90 degrees during the 20 minute 
examination interview.  In this regard, the veteran is 
informed that the "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran must be prepared to meet his obligations by 
cooperating with VA's efforts to acquire all medical evidence 
supporting a claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).

Whether there is limitation of motion is relevant in this 
claim.  In VAOPGCPREC 23-97, the VA General Counsel stated 
that when a knee disorder is rated under Diagnostic Code 5257 
for instability of the knee and a veteran also has service 
connected arthritis with limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGCPREC 9-98 
(August 14, 1998), 63 Fed. Reg. 56704 (1998).

Finally, the Board notes that in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

On remand, the RO/AMC should address whether the VCAA duties 
have been met with respect to this consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should address, consistent 
with recent case law, the VCAA has been 
satisfied.  Specifically, whether the 
post-adjudicatory notice and opportunity 
to develop the case that is provided 
during the extensive administrative 
appellate proceedings leading to the 
final Board decision and final Agency 
adjudication of the claim ... served to 
render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 9 (U.S. Vet. App. January 30, 
2008).

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for a left knee 
disorder since March 2006.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination determine the 
current severity of his service-connected 
left knee disability.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  All clinical findings should 
be reported in detail.  

Using a goniometer, the physician is to 
measure the passive and active range of 
motion, including movement against 
gravity and against strong resistance, 
and to provide range of motion in 
degrees.  If the joint is painful on 
motion, state at what point in the range 
of motion pain begins and ends.  The 
examiner is to describe presence or 
absence of: pain (including pain on 
repeated use); fatigue; weakness; lack of 
endurance; and incoordination.  The 
examiner is to describe objective 
evidence of painful motion, edema, 
effusion, instability, weakness, 
tenderness, redness, heat, abnormal 
movement, guarding of movement, etc.  The 
physician is to describe gait and 
functional limitations on standing and 
walking, as well as any callosities, 
breakdown, or unusual shoe wear pattern 
that would indicate abnormal weight 
bearing.  It should be indicate whether 
ankylosis is present. 

Adequate reasons and bases are to be 
provided in the opinion.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
The AMC/RO should consider whether there 
is limitation of motion for which a 
separate rating may be assigned 
consistent with VAOPGCPREC 23-97.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


